Concurring Opinion by
Judge Crumlish, Jr.:
While I agree with the position enunciated in the majority’s opinion, I am compelled to comment on ap*419pellant’s further argument that the transaction is a bailment and hence the transfer of possession of tangible personal property for a fee, upon which the Local Tax Enabling Act, 53 P.S. 6908(4), limits taxation to two percent. The City’s answer to this contention is that the tax is not on the bailment transactions but rather on the transfer of moneys in the form of gross receipts.
Obviously, the City believes that while individual bailment transactions are protected by the two percent limitation, the gross receipts of these transactions are not, even if all receipts of a business come from the bailment of personal property. I cannot agree with this interpretation and would therefore hold the tax is also invalid as it applies to the receipts from the bailment of personal property.